            Case 1:15-cv-04290-LAK Document 48 Filed 12/14/18 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,                                       15-CV-04290 (LAK)

                               Plaintiff,

                       v.

PTG CAPITAL PARTNERS LTD, et al.,

                               Defendants.


 DECLARATION OF DAVID W. SNYDER REGARDING SERVICE OF PROCESS ON
     DEFENDANT STRATEGIC CAPITAL PARTNERS MUSTER LIMITED

       I, David W. Snyder, hereby declare, to the best of my knowledge, as follows:

       1.       I am a senior counsel at the Securities and Exchange Commission’s (the

“Commission’s”) Philadelphia Regional Office, located at 1617 JFK Boulevard, Suite 520,

Philadelphia, Pennsylvania 19103, and represent the Commission in this matter.

       2.       Defendant Strategic Capital Partners Muster Limited (“Strategic Capital”)

identifies itself as a company incorporated in the British Virgin Islands with an address located at

Taras Shevchenko 9 Fl. 2, Sofia, Bulgaria, 1113, Bulgaria (the “Bulgarian Address”).

       3.       At all relevant times, CCS Trustees Limited (“CCS Trustees”) was Strategic

Capital’s registered agent. CCS Trustees is located at 263 Main Street, P.O. Box 2196, Road

Town, Tortola, British Virgin Islands (the “Agent’s Address”).

       4.       I employed four (4) methods to effect service of process on Strategic Capital.

Specifically, as set forth below, I delivered, or caused to be delivered, copies of the summons

and complaint to: (1) Strategic Capital’s address in Sofia, Bulgaria, through the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents (the “Hague

Convention”) pursuant to Fed. R. Civ. P. 4(f)(1); (2) Strategic Capital’s registered agent, CSS
             Case 1:15-cv-04290-LAK Document 48 Filed 12/14/18 Page 2 of 5




Trustees, in the British Virgin Islands through the Hague Convention pursuant to Fed. R. Civ. P.

4(f)(1); (3) Strategic Capital’s registered agent, CSS Trustees, through personal delivery

pursuant to Fed. R. Civ. P. 4(f)(2)(C)(i); and (4) Strategic Capital’s registered agent, CSS

Trustees, through international Federal Express, which the Clerk of Courts for the U.S. District

Court for the Southern District of New York addressed and sent pursuant to Fed. R. Civ. P.

4(f)(2)(C)(ii).

        A. Hague Service on Strategic Capital in Bulgaria

        5.        I caused two copies of each of the following documents to be sent to the Ministry

of Justice and European Legal Integration in Sofia, Bulgaria (the “Ministry of Justice”) on

December 18, 2015, in accordance with the Hague Convention: (1) form USM-94, the Hague

Convention Request for Service Abroad of Judicial or Extrajudicial Documents; (2) the

summons, in English; (3) the summons translated to Bulgarian; (4) the complaint, in English; and

(5) the complaint translated to Bulgarian. Attached as Exhibit 1 is a true and correct copy of a

letter dated December 18, 2015, from Matthew B. Greiner to the Ministry of Justice, exclusive of

enclosures.

        6.        Attached as Exhibit 2 is a true and correct copy of a letter dated December 22,

2015, from Petar Rashkov, Director of International Legal Assistance and European Affairs at

the Ministry of Justice, to David W. Snyder. In the letter, the Ministry of Justice informed me

that it had received the documents referenced in the preceding paragraph and that it had

forwarded them to the authority competent for execution.

        7.        Attached as Exhibit 3 is a true and correct copy of a letter dated August 3, 2016,

from Petar Rashkov to David W. Snyder, with enclosures. Attached as Exhibit 4 is a true and

correct copy of an English translation of pages 2 and 3 of Exhibit 3, with translation certification.



                                                   2
            Case 1:15-cv-04290-LAK Document 48 Filed 12/14/18 Page 3 of 5




In the letter, the Ministry of Justice informed me that, on June 23, 2016, in accordance with the

Hague Convention, one copy of each of the documents identified above in paragraph 5 was

served on Strategic Capital at its Bulgarian Address.

       B. Hague Service on Strategic Capital through its Registered Agent in the British
          Virgin Islands

       8.       I caused the following documents to be sent to the Registrar of the Supreme Court

in the British Virgin Islands on December 16, 2016, in accordance with the Hague Convention:

(1) form USM-94, the Hague Convention Request for Service Abroad of Judicial or Extrajudicial

Documents; (2) two copies of the summons, in English; (3) two copies of the complaint, in

English. Attached as Exhibit 5 is a true and correct copy of a letter dated December 16, 2015,

from Matthew B. Greiner to the Registrar of the Supreme Court, c/o Paula Ajare, in the British

Virgin Islands, exclusive of enclosures.

       9.       Attached as Exhibit 6 is a true and correct copy of a letter dated July 11, 2016,

from the Registrar of the Supreme Court in the British Virgin Islands to David W. Snyder, with

attached certificate. In the letter, the Registrar of the Supreme Court in the British Virgin Islands

informed me that at 11:35 a.m. on January 18, 2016, in accordance with the Hague Convention,

the documents identified in paragraph 8 were served on Strategic Capital, through its agent CCS

Trustees, at the Agent’s Address.

       C. Personal Service on Strategic Capital through its Registered Agent in the British
          Virgin Islands

       10.      Upon information and belief, the British Virgin Islands does not prohibit

effecting service of process from abroad through personal service.

       11.      On May 12, 2016, through the British Virgin Islands law firm of Mourant

Ozannes, I caused the summons and complaint, among other documents that have been filed in



                                                  3
           Case 1:15-cv-04290-LAK Document 48 Filed 12/14/18 Page 4 of 5




this action, to be served on Strategic Capital, through its agent CCS Trustees, at the Agent’s

address by hand delivery. Attached as Exhibit 7 is a true and correct copy of an Affidavit of

Nicholas Fox, who is a partner at the law firm Mourant Ozannes.

         D. Service by Mail Sent from the Clerk to Strategic Capital’s Registered Agent in
            the British Virgin Islands

         12.   On November 2, 2015, I sent the summons and complaint, among other

documents that have been filed in this action, to Ruby J. Krajick, the Clerk of Court for the U.S.

District Court for the Southern District of New York (the “Clerk”), and asked Ms. Krajick to

serve the enclosed documents on Strategic Capital pursuant to Rule 4(f)(2)(C)(ii) of the Federal

Rules of Civil Procedure. Attached as Exhibit 8 is a true and correct copy of a letter dated

November 2, 2015, from David W. Snyder to the Clerk, exclusive of enclosures.

         13.   On November 4, 2015, the Clerk sent the summons and complaint, among other

documents (altogether, the “FedEx Package”), to Strategic Capital’s registered agent, CCS

Trustees Limited (“CCS Trustees”), in the British Virgin Islands. Attached as Exhibit 9 is a true

and correct copy of a Declaration of Jacki Fowler dated April 3, 2017.

         14.   The FedEx Package was held at the FedEx facility located in Road Town, Tortola,

in the British Virgin Islands for CCS Trustees to accept. On November 5, 2015, at 3:16 p.m.,

CCS Trustees accepted delivery of the FedEx Package at the FedEx facility. See Ex. 9 ¶ 5 and

Ex. B.

         15.   Several days after the package was delivered to CCS Trustees, on November 9,

2015, CCS Trustees returned the Package to the FedEx facility and instructed FedEx to return it

to the Commission. See Ex. 9 ¶ 6. In addition, CCS Trustees advised FedEx that it would not

accept any other shipments from the Commission. See id. ¶ 7 and Ex. D.




                                                 4
Case 1:15-cv-04290-LAK Document 48 Filed 12/14/18 Page 5 of 5
